DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered. Claims 1-6 are pending.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US20120171523), newly cited, hereinafter Yang, in view of Chang et al., (US20060275666) hereinafter Chang, and Wang et al., (US20160156081) hereinafter Wang.
Regarding Claims 1, 4, and 5, Yang discloses a battery comprising: at least one unit cell “35” (Yang [0008]); at least one isolator sheet “45” which includes a phase change material to absorb heat (Yang [0010]), reading on a heat absorbing layer; a battery case which houses the unit cell “35” and the heat absorbing layer “45” (Yang [0018]); and when the battery has a plurality of unit cells “35” the cell units are stacked (laminated) to form a laminated battery (Yang [0018], Fig. 1) and the at least one heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1) since heat absorbing layer “45” is on at least on end face of the laminated battery comprising cells “35”. 
In a similar field of endeavor as it pertains to thermal phase change materials suitable for batteries (Chang Abstract) Chang teaches a number of suitable compounds for this purpose, including mannitol (Chang [0013]) that works as a thermal cutoff material, melting in response to elevated battery temperatures and thus improving safety of the battery (Chang [0010]), reading on Claim 5, which is an example of an organic sugar alcohol and does not contain an inorganic hydrate thus reading on Claim 1, and further has a melting point of 167 °C -170 °C (Chang Table 1), also falling within the claimed range of no less than 70 °C and no more than 250 °C for Claim 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable phase change material, such as mannitol as taught by Chang, as the phase change material of Yang, in order to melt when the battery reaches a certain operating temperature outside the suitable range. Furthermore, "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness," (MPEP 2144.07).
Yang is silent regarding the battery being an all solid state battery, wherein the unit cell contains a sulfide solid electrolyte. Yang does not specify the electrolyte used and is not limited.
In a similar field of endeavor as it pertains to phase change materials for use in batteries (Wang [0039]) Wang teaches a sulfide all solid state battery (Wang Abstract) comprising an inorganic solid electrolyte such as a sulfide oxide electrolyte (Wang [0032]). Wang further teaches that using a solid electrolyte can exhibit a higher energy density and improved safety over batteries with liquid electrolytes (Wang [0003]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Yang to include a sulfide solid electrolyte as taught by Chang in order to improve the battery’s energy density and safety. 
Regarding Claim 2, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein a plurality of the unit cells “35” are stacked to form a laminated battery (Yang [0018], Fig. 1) and the heat absorbing layer “45” is provided inside the laminated battery, since heat absorbing layer “45” is between unit cells “35” (Yang Fig. 1) and included in the battery stack.
Regarding Claim 3, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein a plurality of the unit cells “35” are stacked to form a laminated battery (Yang [0018], Fig. 1), the heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1) since heat absorbing layer “45” is on at least on end face of the laminated battery comprising cells “35” (Yang Fig. 1, right side).
Regarding Claim 6, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein heat absorbing layers “45” are present between adjacent unit cells “35” (Yang Fig. 1, at least one heat absorbing layer “45” is between adjacent unit cells “35”. 

Response to Arguments
Applicant’s arguments, see pg. 5, filed 08/31/2020, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Wang (US20160156081) in view of Chang (US20060275666) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al., (US20120171523), newly cited, hereinafter Yang, in view of Chang et al., (US20060275666) hereinafter Chang, and Wang et al., (US20160156081) hereinafter Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al., (KR20130133444 see also Espacenet translation) hereinafter Cho, teaches a battery comprising a plurality of stacked unit cells “24” (see Cho Fig. 4), and a heat absorbing layer with a phase change material “27” (Cho pg. 3 lines 92-97) the phase change material being one including sugar alcohols (Cho pg. 3 lines 107-109).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722